There was ample testimony in the record to warrant the finding by the Special Referee that H.O. Pipkin had made an agreement or contract to make a will, and his holding thereabout was therefore affirmed.
The only information concerning a share-crop agreement contained in the Transcript of Record was a short statement to this effect in the "Statement," and the reference thereto in the report of the Referee. There is no exception which raises the issue that there was no consideration for the contract to make a will by reason of the alleged share-crop agreement requiring the almost identical services to be performed.
In the opinion filed, we were careful to point out that by reason of the apparent misunderstanding by the Circuit Judge of the holding in the Mitchum case, we were not adhering to the rules governing the power of review by this Court, and that we had carefully considered the record before us.
Petition refused.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.